Exhibit 21.1 List of Subsidiaries of the Company as of December 31, 2016 Name of Subsidiary Jurisdiction of Incorporation Vivint Solar Holdings, Inc. (f/k/a Vivint Solar, Inc.) Delaware Vivint Solar Provider, LLC Delaware Solmetric Corporation California Vivint Solar Developer, LLC Delaware Vivint Solar Liberty Manager, LLC Delaware Vivint Solar Liberty Owner, LLC Delaware Vivint Solar Liberty Master Tenant, LLC Delaware Vivint Solar Margaux Manager, LLC Delaware Vivint Solar Margaux Owner, LLC Delaware Vivint Solar Margaux Master Tenant, LLC Delaware Vivint Solar Fund III Manager, LLC Delaware Vivint Solar Fund III Owner, LLC Delaware Vivint Solar Fund III Master Tenant, LLC Delaware Vivint Solar Mia Manager, LLC Delaware Vivint Solar Mia Project Company, LLC Delaware Vivint Solar Aaliyah Manager, LLC Delaware Vivint Solar Aaliyah Project Company, LLC Delaware Vivint Solar Rebecca Manager, LLC Delaware Vivint Solar Rebecca Project Company, LLC Delaware Vivint Solar Hannah Manager, LLC Delaware Vivint Solar Hannah Project Company, LLC Delaware Vivint Solar Nicole Manager, LLC Delaware Vivint Solar Nicole Owner, LLC Delaware Vivint Solar Nicole Master Tenant, LLC Delaware Vivint Solar Elyse Manager, LLC Delaware Vivint Solar Elyse Project Company, LLC Delaware Vivint Solar Financing I Parent, LLC Delaware Vivint Solar Financing I, LLC Delaware Vivint Solar Owner I, LLC Delaware Vivint Solar Operations, LLC Delaware Vivint Solar Fund X Manager, LLC Delaware Vivint Solar Fund X Project Company, LLC Delaware Vivint Solar Licensing, LLC Delaware Vivint Solar Fund XI Manager, LLC Delaware Vivint Solar Fund XI Project Company, LLC Delaware Vivint Solar Fund XII Manager, LLC Delaware Vivint Solar Fund XII Project Company, LLC Delaware Vivint Solar Fund XIV Manager, LLC Delaware Vivint Solar Fund XIV Project Company, LLC Delaware Vivint Solar Fund XIII Manager, LLC Delaware Vivint Solar Fund XIII Project Company, LLC Delaware Vivint Solar Fund XVI Manager, LLC Delaware Vivint Solar Fund XVI Lessor, LLC Delaware VS BC Solar Lessee I, LLC Delaware Vivint Solar Commercial Developer, LLC Delaware Vivint Solar Commercial Provider, LLC Delaware Vivint Solar Fund XVII GP, LLC Delaware Vivint Solar Fund XVII LP, LLC Delaware Vivint Solar Fund XVIII Manager, LLC Delaware Vivint Solar Fund XVIII Project Company, LLC Delaware Vivint Solar Financing Holdings, LLC Delaware Vivint Solar Financing Holdings Parent, LLC Delaware Vivint Solar Fund XV Manager, LLC Delaware Vivint Solar Fund XV Project Company, LLC Delaware Vivint Solar Commercial Holdings, LLC Delaware Vivint Solar SREC Guarantor, LLC Delaware Vivint Solar SREC Financing, LLC Delaware Vivint Solar SREC Aggregator, LLC Delaware Vivint Solar Financing II Parent, LLC Delaware Vivint Solar Financing II, LLC Delaware Vivint Solar Financing II Parent NYGB, LLC Delaware Vivint Solar Financing II NYGB, LLC Delaware Vivint Solar Financing III Parent, LLC Delaware Vivint Solar Financing III, LLC Delaware Vivint Solar SREC Guarantor III, LLC Delaware Vivint Solar OTM Holdings, LLC Delaware Vivint Solar OTM I Manager, LLC Delaware Vivint Solar OTM I Lessor, LLC Delaware Vivint Solar Fund XIX Manager, LLC Delaware Vivint Solar Fund XIX Project Company, LLC Delaware Vivint Solar Fund 20 Manager, LLC Delaware Vivint Solar Fund 20 Project Company, LLC Delaware Vivint Solar Fund 21 Manager, LLC Delaware Vivint Solar Fund 21 Project Company, LLC Delaware Vivint Solar Servicer, LLC Delaware
